DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Office Action is in response to Applicant’s Amendment filed 05/24/2021. Claims 1, 6-8, 10-16, and 18 have been amended. No claims have been added or cancelled. Currently, 1-19 are pending.

Response to Arguments
Applicant’s arguments, see pgs. 8-11, filed 05/24/2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0269114 to Metz and further in view of U.S. Patent Application Publication No. 2008/0292217 to Claus et al., have been fully considered and are persuasive,  therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and 18, the prior art of record fails to disclose or reasonably suggest, an image processing apparatus for processing a radiation image output from a radiation detection unit including a plurality of pixels, comprising a dose obtaining unit configured to obtain, in a case where it is determined that there is a direct radiation region in the radiation image, dose information of radiation using at least one of pixel values of the direct radiation region in the radiation image, and to estimate, in a case where it is determined that there is no direct radiation region in the radiation image, dose information of radiation using at least one of pixel values based on a feature amount of the radiation image and information obtained based on the imaging protocol wherein the direct radiation region is a region where radiation reaches the radiation detecting unit without passing through the subject.
The closest art of record teaches the following:
With regards to claim 1 and 18, Walker et al. (US 2003/0165216) discloses a method and system for of defining, or identifying, regions of interest for (Abstract) including a plurality of pixels [0018], comprising:
an imaging protocol obtaining unit configured to obtain an imaging protocol for imaging a subject [0033]; and
a dose obtaining unit configured to obtain [0034], dose information of radiation using at least one of pixel values of the direct radiation region in the radiation image [0018], and to estimate, dose information of radiation using at least one of pixel values of the radiation image and information obtained based on the imaging protocol [0034].
Metz discloses an image processing apparatus ([0022]; Fig. 1; a tomosynthesis system 10 and computer 40) for processing a radiation image output [0025] from a radiation detection unit ([0024]; 30), comprising:
an imaging protocol obtaining unit configured to obtain an imaging protocol for imaging a subject ([0026]; "The movement of source 20, detector 30, and/or subject 21 ...generally controlled by computer40 based on information entered into computer 40 by someone operating the tomosynthesis equipment, based on pre-defined acquisition protocols, or based on information that has already been acquired by computer 40.")([0011]; hanging protocol); and
([0029 [0032]; computer 40) configured to obtain dose information of radiation based on a feature amount of the radiation image and information obtained from the imaging protocol [0032].

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884